DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.  The applicants have argued concerning the features of the claimed invention regarding the expansion space that is sized to lift the ice mold and the features of the Myers reference.  The argument is noted regarding the provision stated in the text of the prior art of the freezing and causing water to be forced out between the overhang 112 and the rim 114.  
After further consideration, it is noted of the claimed invention states of an expansion space sized to lift of the mold when the water in the expansion space freezes into ice, while the claimed expansion space is stated to be provided in the lower section of the cup below the bottom exterior wall of the ice mold.  However, the claimed expansion space is not limited to the expansion space dimensions and sizing, nor to the particular manner for the mold to be lifted during the freezing process.  As seen by the lifting that occurs in the prior art reference during the freezing process, the expansion space of the prior art is seen as capable of such operation and thus would encompass the claimed invention as there is no limitation regarding the extent of the freezing that occurs.  The argument regarding that Myers is an exaggerated representation of the 
Additional features are necessary to differentiate the structures of the claimed invention from the structure of the prior art reference, specifically, including a more detailed structural relation between the receiver and the mold.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2017/03072171).
In regards to claim 1:
The Myers reference teaches of a clear ice maker 100 (see abstract regarding clear ice cubes), comprising:
an outer container 106 (base) formed of a thermal insulating material (see insulated walls 109 of the base 106 are constructed from polyurethane or polyethylene closed cell foam, and can be encased in hard plastic or other durable shell, see [0039]) and having walls defining a top opening in communication with an inner cavity (see 
an ice mold (see tray 101), and having a bottom exterior wall; the receiver having at least one cup formed by interior walls and edges defining an open top (see Figure 9A, as the ice mold is received within the open space).

	Here, Myers do not specifically state an additional element of a receiver.  However, Myers does teach of a rigid material and located within the inner cavity of the outer container (see teaching of hard durable plastic/shell for encasing the foam, see also Figures 9A-9C regarding the walls 109, the inner walls of the container being the receiver).  It would have been obvious for one of ordinary skill in the art to recognize the inner walls of Myers would further encompass the claimed receiver that is located within the inner cavity of the outer container, as it is an integral feature formed surrounding the insulating material.
	Thereby, furthermore, Myers also would teach that the ice mold is received within the cup of the receiver, and with the cup and ice mold sized to provide an expansion space in a lower section of the cup below the bottom exterior wall of the ice mold, the expansion space sized to lift the ice mold relative the cup when water in the expansion space freezes into ice (the tray is placed over the base and the expansion of water lifts the tray, see Figures 9B and 9C, see [0041] concerning the ice lifting the entire tray, the tray 101 is made from food-safe flexible material such as silicone so it can be easily separated from the base, see [0042]).



In regards to claim 4, with the receiver being fixed in the inner cavity, see the walls of the container 109, see Figures 9A-9C.

In regards to clam 8, with the ice mold formed of pliable material.  Myers teaches of the ice mold made from silicone, and with teaching that the molds are made from more flexible material, see [0042].

Claims 3, 5-7, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2017/03072171) applied to claim 1 above, and further in view of Nishimura (US 5364063).
Myers teaches the claimed invention as shown above in regards to claim 1.
Of note, Nishimura also teaches of an ice cube tray for making transparent (clear) ice, the clear ice maker, comprising:
an outer container (case 19) having walls defining a top opening in communication with an inner cavity (case being able to fit and support the outer tray 2, see Figure 1), and Nishimura mentions insulation space, see Col. 3, lines 57-60.
a receiver (see outer tray 2) formed of a rigid material and located within the inner cavity of the outer container;
	the receiver (outer tray 2) having at least one cup formed by interior walls and edges (see 8, 13) defining an open top;

	Here, Myers and Nishimura both pertain to molding apparatus directed to forming ice cubes, and of the same field of endeavor of forming clear ice cubes.  

In regards to claim 3, with the receiver being removably located in the inner cavity. 
Myers fails to teach of the receiver being removal located in the inner cavity.
Here, Nishimura regarding the removable portions, see configuration between the container 19, receiver 2, and mold 3 (or otherwise known as case, outer tray and inner tray in Nishimura), the elements are assembled together with each to lie on top of each other due to flanges, see Col. 3, lines 10-33.
It would have been obvious for one of ordinary skill in the art to modify Myers with the receiver that is a removable portion within the container as taught by Nishimura as it allows ease in disassembly of the components, and furthermore, this is seen as making separable of the parts in the Myers, see MPEP 2144.04(V)(C).  This is combining prior art elements according to known methods to yield predictable and successful results.


Here, Myers fails to teach of the tapered cup interior side walls.
See Nishimura, Figures 1, 2, and 4, concerning tapered wall features for engaging the ice mold, this is known configuration of the structures in assembling of mold elements together.
It would have been obvious for one of ordinary skill in the art to modify Myers with tapered walls of the cup in receiving the ice mold as taught by Nishimura as it is a known configuration between the elements in the molding device, this is combining prior art elements according to known methods to yield predictable and successful results.

In regards to claim 6, with the cup interior walls including side walls having a plurality of sloping, horizontal, shallow sawtooth protrusions. These are seen as stepped projections/protuberances.  
Myers fails to teach of the sawtooth protrusions.
Nishimura teaches of the tapered/stepped portion, as seen by the protuberance 13 that protrudes from the wall toward the inside, see Col. 3, lines 33-39. The protuberance forming a stepped feature and this is seen as one of the protrusions that would encompass one of the sawtooth protrusions. In having a multiple sawtooth protrusions, this is a duplication of the parts in having a stepped region compared to the gradual tapered portions with only one protrusion, as seen in Nishimura, see Figure 1, see duplication of parts, MPEP 2144.04 (VI) (B).


In regards to claim 7 (dependent upon claim 6), with the sawtooth protrusions spaced about 4 mm apart and having a depth of about 0.2 mm.  
In regards to the protrusions being spaced 4 mm apart and depth of 0.2 mm, these are particular features not specifically taught in Nishimura in view of Little. In particular, Nishimura does teach of a protrusion (protuberance) and this is seen as a stepped feature and is the same as the claimed sawtooth protrusion. The particular claimed size of this protrusion is noted, however, this is a change in size/proportion in regards to the feature taught by Nishimura as it would have the same function in the structures, see change in size, MPEP 2144.04 (IV) (A).

In regards to claim 11 (dependent upon claim 6), with the ice mold further including exterior side walls tapered for parallel interfitment with tapered cup interior side walls adjacent the sawtooth protrusions.  Nishimura further teaches of the tapered portion, as seen by the protuberance 13 that protrudes from the wall toward the inside, see Col. 3, lines 33-39. The protuberance forming a stepped feature and this is seen as one of the protrusions that would encompass one of the sawtooth protrusions.


Myers fails to teach of the tapered exterior side walls of the ice mold and of the parallel interfitment.
See Nishimura, here, the walls of the mold are tapered inward, see 3, 18 of Figures 1-2, and also Figure 4, and also fit with the inward tapered formation of the walls, see 8, 13 of Figures 1-2, and also of Figure 4.
It would have been obvious for one of ordinary skill in the art to modify Myers with tapered walls and parallel interfitment as taught by Nishimura as it is a known configuration between the elements in the molding device, this is combining prior art elements according to known methods to yield predictable and successful results.

In regards to claim 12, this is a combination of the claimed features set forth in claims 1,5, 6, and 11.  In this regards, Myers in view of Nishimura teaches the particular features as shown above.
	
	In regards to claim 13, see claim 2.
In regards to claim 14, see claim 3.
In regards to claim 15, see claim 4.
In regards to claim 16, see claim 7.
In regards to claim 17, see claim 8.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Nishimura as applied to claims 1 and 12 above, and further in view of Little.
In regards to claim 9, with the ice mold consisting of two mirror image halves inserted into the cup. Myers in view of Nishimura does not teach of the mirror image halves for the ice mold. In this regards, Little teaches the elements as seen in Figures 3 and 4, that form the mold halves, see [0009], [0010], see also Figure 8, the mold halves being received into a that is the equivalent as the claimed cup, see Figure 10.
Here, it would have been obvious for one of ordinary skill in the art to modify Myers in view of Nishimura in view of Little with the additional configuration of Little regarding the mirror images of the mold halves for the ice mold that is to be inserted into the cup, and as seen in Little (Figures 3, 4, 8, and 10), it would allow for forming of products with undercut features including spheres, see spherical cavity of Figures 1-4.
In regards to claim 19, see claim 9.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Nishimura as applied to claim 12 and 17 above, and further in view of Little and Rhodia (NPL document).
In regards to claim 18, regarding the silicone rubber material being hardness between about 30 to about 40 Shore A durometer scale.
It is noted that the “about” is viewed as an approximation that is definite, as per MPEP 2173.05(b)(lll)(A), particularly since the hardness can be measured according on the Shore A durometer scale.


Here, Little (US 2018/0087817) teaches of embodiments of the structure made from silicone rubber, see [0037] and [0038], with the statement that the molds are made from more flexible material. In this regards, Little infers of the same particular material being used in claimed structure and would inherently have material properties that may include the hardness of the material.

Particularly in regard to the ranges of Silicone Rubber as taught by Rhodia that is commercially available, in which the silicone rubber can range from the softer materials including 40A or 37A shore hardness as seen in V-1067 silicone rubber to 25A or 30A shore Hardness as seen in the V-1065 Silicone Hardness. These are known material types of silicone rubber available for consumers to purchase for use in industry, particularly with known materials that fall within the claimed hardness range.

It would have been obvious for one of ordinary skill in the art to modify Myers in view of Nishimura with a silicone rubber as taught by Little in forming the molds and further that including silicone rubber material properties including between 30-40 Shore A durometer scale as taught by Rhodia, particularly with Little teaching of more flexible material for the molds, the range of silicone rubbers provided by Rhodia are known available product line for use in industry and thus this would be combining prior art elements according to known methods to yield predictable results.

In regards to claim 20, this is a combination of claimed features set forth in claims 1 and 5-8 (or claims 12 and 16-18).  In this regards, Myers in view of Nishimura, and further in view of Little and Rhodia teaches the particular features as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744